—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Milano, J.), dated October 8, *2251998, which granted the motion of the defendant John Zunic to dismiss the complaint insofar as asserted against him for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The statements in question were covered by an absolute privilege (see, Romeo v Village of Fishkill, 248 AD2d 700; Herzfeld & Stern v Beck, 175 AD2d 689, 691; Grasso v Mathew, 164 AD2d 476; Missick v Big V Supermarkets, 115 AD2d 808). Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.